F I L E D
                                                      United States Court of Appeals
                                                              Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                             MAR 24 2005
                         FOR THE TENTH CIRCUIT
                                                        PATRICK FISHER
                                                                  Clerk

RAYMOND F. STANSBURY,

            Plaintiff,
                                              No. 03-3297
ALBERT E. HESLOP; WILLIAM O.           (D.C. No. 01-CV-3180-GTV)
FELLMAN; JEFFERSON W.                            (D. Kan.)
SANDERS; EARL HARRIS;
ALLAN R. TURNER; BRYAN
EUGENE PEARSON; HOLLOMAN
SULLIVAN; JEFFERY CLARK, SR.;
DENNIS EICHELBERGER; LUTHER
DEERE; JOSEPH E. MERSMAN, JR.;
AARON EUGENE CREECH;
MARC A. STOUT; JOSHUA M.
WISHON; KEVIN GRAY; JAMES M.
POLLOCK; ROBERT H.
HUTCHCRAFT; JESSE CAMACHO;
THOMAS MIZE; BRYAN LEE
WILLIAMSON; DAVID
MUSGROVE; STANLEY
GARTLEMAN; DENNIS ROBINSON,

            Intervenor-Plaintiffs,

      and

JIM C. ELLIOTT,

            Intervenor-Plaintiff-
            Appellant,

 v.

TIM CRAGG, Hearing Officer,
Kansas Department of Corrections;
JOHN LAMB, Regional Director,
    Northern Parole Region, Kansas
    Department of Corrections; CHARLES
    SIMMONS, Secretary of Corrections,
    Kansas Department of Corrections;
    MARILYN SCAFE, Chairperson,
    Kansas Parole Board; DAVID
    MCKUNE, Warden, Lansing
    Correctional Facility; MIKE NEVE,
    Classification Administrator, Lansing
    Correctional Facility,

                  Defendants - Appellees.


                              ORDER AND JUDGMENT          *




Before LUCERO , McKAY , and ANDERSON , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Plaintiff Raymond F. Stansbury filed a 42 U.S.C. § 1983 complaint alleging

that his participation in Kansas’ Sexual Abuse Treatment Program (SATP) was

unconstitutional. Mr. Stansbury also filed an emergency motion for temporary

*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                            -2-
restraining order and preliminary injunction. Appellant Jim C. Elliott then moved

to intervene in the case and his motion was granted. The district court originally

granted a temporary restraining order because of the similarities between the

instant case and Lile v. McKune , 24 F. Supp. 2d 1152 (D. Kan. 1998). The

district court in Lile held that the SATP violated the plaintiff’s constitutional

rights under the Fifth Amendment,        id. at 1160, and the district court’s decision

was affirmed by this court in     Lile v. McKune , 224 F.3d 1175, 1192 (10th Cir.

2000).

         On June 10, 2002, the Supreme Court issued its decision in       McKune v. Lile ,

536 U.S. 24, 29 (2002), in which the Court held that participation in the SATP did

not violate the Constitution, reversing this court’s prior decision. After the

McKune decision, the district court entered an order giving the parties twenty

days to show cause as to why their case should not be dismissed. Because the

district court did not receive any response to the show cause order by any of the

plaintiffs, including Mr. Elliott, the court dismissed the case based on the holding

in McKune . Mr. Elliott, proceeding pro se, appeals the district court’s decision.

         Mr. Elliott has not presented any argument to distinguish himself from the

plaintiff in McKune . In fact, before the Supreme Court’s reversal, he argued to

the district court that he was similarly situated to the plaintiff in   McKune . We

agree with the district court that the holding in      McKune is dispositive in this case.


                                               -3-
Mr. Elliott raises a number of other issues in this appeal that were not raised

before the district court. We decline to exercise our discretion to depart from our

general rule that we will not consider an issue that was not raised in the district

court. See Walker v. Mather (In re Walker)      , 959 F.2d 894, 896 (10th Cir. 1992).

The judgment of the district court is AFFIRMED.



                                                        Entered for the Court



                                                        Monroe G. McKay
                                                        Circuit Judge




                                          -4-